 
 
I 
112th CONGRESS 1st Session 
H. R. 810 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans' Affairs  
 
A BILL 
To amend title 38, United States Code, to provide for the tolling of the timing of review for appeals of final decisions of the Board of Veterans’ Appeals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Access to Veterans Benefits Act of 2011.
2.Tolling of timing of review for appeals of final decisions of Board of Veterans' Appeals
(a)In generalSection 7266(a) of title 38, United States Code, is amended—
(1)by striking In order and inserting (1) Except as provided in paragraph (2), in order; and
(2)by adding at the end the following new paragraph:

(2)
(A)The 120-day period described in paragraph (1) shall be extended upon a showing of good cause for such time as justice may require. 
(B)For purposes of this paragraph, it shall be considered good cause if a person was unable to file a notice of appeal within the 120-day period because of the person’s service-connected disability..
(b)Applicability
(1)In generalParagraph (2) of section 7266(a) of such title, as added by subsection (a), shall apply to a notice of appeal filed with respect to a final decision of the Board of Veterans' Appeals that was issued on or after July 24, 2008.
(2)ReinstatementAny petition for review filed with the Court of Appeals for Veterans Claims that was dismissed by such Court on or after July 24, 2008, as untimely, shall, upon the filing of a petition by an adversely affected person filed not later than six months after the date of the enactment of this Act, be reinstated upon a showing that the petitioner had good cause for filing the petition on the date it was filed. 
 
